Citation Nr: 0216131	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  00-02 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right leg injury, 
including skin grafts, as secondary to the veteran's service-
connected leg disabilities.

[The issue of entitlement to reimbursement of unauthorized 
medical expenses for treatment from June 22, 1999 through 
July 15, 1999 at Dartmouth Hitchcock Medical Center in 
Lebanon, New Hampshire will be the subject of a separate 
decision.] 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  Jurisdiction of this appeal 
now resides in the RO in St. Petersburg, Florida.

Procedural history

The veteran had active service from March 1964 to November 
1967.

The RO received the veteran's claim for secondary service 
connection for a right leg injury in July 1999.  In a 
December 1999 rating decision, the RO denied the claim.  The 
veteran disagreed with the December 1999 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in February 2000.

Related matters

Because the issue of entitlement to reimbursement of 
unauthorized medical services which is concurrently on appeal 
was adjudicated by a different agency of original 
jurisdiction, it is the subject of a separate Board decision.

The Board additionally notes that the veteran has submitted a 
claim pursuant to 38 U.S.C.A. § 1151 for injury to his right 
tibia and fibula resulting from VA medical treatment.  That 
issue is referred to the RO for further development.

FINDING OF FACT

The evidence of record, taken as a whole, does not indicate 
that the right leg injury sustained by the veteran in a June 
1999 motorcycle accident is proximately due to or the result 
of his service-connected left leg amputation and/or service-
connected right leg disabilities.


CONCLUSION OF LAW

A right leg injury was not incurred as secondary to any 
service-connected disability.  38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a right leg injury, including skin grafts, as secondary to 
service-connected leg disabilities, principally a service-
connected left leg amputation.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5107].  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In July 1999, the RO sent the veteran a letter notifying him 
of the evidence necessary to support his claim.  The veteran 
was told that he needed to submit medical evidence linking 
the loss of use of his right leg to his service connected 
left leg amputation.  He was notified that he was responsible 
for obtaining the evidence.  He was also informed that the RO 
had requested his medical records from VA sources and from a 
private hospital identified by the veteran.

In February 2001, the RO sent the veteran a letter in 
reference to another claim, but which set forth in detail the 
requirements of the VCAA, including the responsibilities of 
the VA and the veteran with respect to obtaining evidence.  
The veteran was specifically informed of the kind of evidence 
necessary to support a claim for service connection, and that 
the RO would assist him obtaining evidence.  

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim by the December 1999 
rating decision, by the January 2000 statement of the case 
(SOC), and by the March 2001 supplemental statement of the 
case (SSOC).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified records from the 
Dartmouth Hitchcock Medical Center in July 1999.  The RO 
requested these records in July 1999 and obtained them in 
September 1999.  The veteran identified inpatient and 
outpatient VA records and the RO obtained them.  The RO 
requested and obtained the police report of the veteran's 
accident in August 1999.  The veteran identified records from 
the Northeastern Vermont Regional Hospital and the RO 
obtained these records.  The RO obtained the veteran's 
service medical records, and he was afforded a VA examination 
in May 2001.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran presented personal testimony before 
a RO Hearing Officer in February 2001.  The veteran has 
submitted numerous statements, and his representative has 
submitted written argument on his behalf.  All have been 
considered and are of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Secondary service connection 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2001); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) (previously the Court of Veterans' Appeals) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Factual background

The veteran served in Vietnam and was severely wounded in a 
land mine explosion in May 1967, which necessitated a left 
above-the knee amputation.  Service connection for the left 
leg amputation was granted in a January 1968 VA rating 
decision.  In an August 1987 VA outpatient treatment report, 
he complained of phantom limb pains three times weekly.  

The veteran sustained right leg injuries, including a 
fractured tibia and lacerations, in a June 1999 motor vehicle 
accident.  The veteran evidently lost control of his 
motorcycle and ran off an Interstate highway into a 
guardrail.  No other vehicles were involved.  According to 
the police report, the weather at the time of the accident 
(early afternoon) was sunny and warm.



Analysis

The veteran in essence contends that he experienced an 
episode of sciatic or phantom pain caused by his service-
connected left leg amputation which was of such severity that 
it caused him to lose control of his motorcycle, allowing it 
to drift into the guardrail and causing the right leg injury 
for which he now seeks service connection.  His physician 
also suggested that a service-connected right knee disability 
may have played a role in the June 1999 accident.    

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a right leg injury was not incurred as a 
result of the veteran's service-connected leg disabilities.

The primary evidence in support of the veteran's contentions 
comes from B.O'M., M.D.  In August 1999, B.O'M. submitted a 
letter in which she stated that the veteran suffered an 
attack of severe neurogenic pain resulting from his left leg 
amputation while operating his motorcycle, and that this 
caused him to react and swerve, resulting in the accident.  
This is evidence which obviously favors the veteran's claim.  
However, as will be discussed below, this medical opinion 
suffers from the fact that B.O'M. was not present at the 
accident scene, and her source for information regarding the 
details of the accident appears to be the veteran himself.

The primary evidence against the veteran's contention stems 
from what appears to be a complete lack of contemporaneous 
evidence in support thereof.  The first mention of phantom 
pain by the veteran did not occur until some time after the 
accident.  None of the witnesses at the scene of the accident 
nor the officer who responded provided any support for the 
veteran's later contention that phantom pain caused his 
accident.  The officer who investigated the accident, and who 
spoke to the veteran in more detail about a week later, 
stated that the veteran told him that he set the cruise 
control of his motorcycle at 64 MPH.  He remembered seeing a 
sign and turned his head and body to the right to look at it, 
and was distracted for about three seconds, during which time 
he was passed by a tractor trailer.  According to the 
officer, the veteran stated that he believed the sudden air 
flow change in addition to his looking away caused him to 
drive off the road.  He heard his tires in the breakdown lane 
but when he swerved to the left in an attempt to correct, it 
was too late.  

The officer also interviewed witnesses to the accident.  
Witness G.C. stated that he noticed a truck pass and then saw 
a motorcycle, which appeared to drift into the guardrail for 
no apparent reason.  Witness W.J. saw a tractor-trailer going 
north and noticed a motorcycle hit the guardrail.  The truck 
was in the passing lane and the veteran was in the right 
lane.  The veteran told W.J. that he had not fallen asleep 
and that he had been traveling quite a while before the 
accident.  

The investigating police officer's opinion was that the 
accident was due to the veteran's being inattentive while 
driving.

In an April 2001 statement, the veteran asserted that the 
witnesses were more than a football field away and could not 
have seen what happened.  The basis of the veteran's 
statement as to the alleged location of the witnesses is 
unclear.  If he is stating that he was paying attention to 
the location of others at the time his motorcycle was running 
off the road, it lends credence to the investigating 
officer's conclusion that he was inattentive to the operation 
of his motorcycle.  

It is notable that the witnesses spoke to the veteran at 
length after the accident, even as to the details of how to 
apply a tourniquet, which the veteran had to show them.  
Neither witness described hearing a statement as to phantom 
pain, although the veteran has contended that he made such a 
statement to them.

The Board notes that the veteran, in statements submitted to 
the RO and at his hearing, specifically challenged the 
information contained in the police report, in particular the 
statements regarding air flow changes caused by the passing 
truck, and looking away momentarily.  He also disputed the 
police officer's conclusion that inattentive driving caused 
the accident.  

With respect to the veteran's current assertion that phantom 
pain was instrumental in causing the motorcycle accident, the 
Board observes that the evidence, taken as a whole, does not 
support the veteran's contention.  The veteran did not 
ascribe the accident to phantom pain until sometime after the 
accident.  In a statement of medical history given on 
admission admittance to Northeastern Vermont Regional 
Hospital immediately following the accident, the veteran 
described a history of left leg amputation and resultant 
phantom pain, for which he would take Ibuprofen.  
Significantly, in this report there was no attempt to 
attribute his accident to such pains.  Phantom pain also 
reported in a similar context at Dartmouth Hitchcock 
Hospital.  Again, there was no notation that the veteran was 
contending that phantom pain contributed to his accident.  

The first indication that the veteran attributed his accident 
to phantom pain came in a July 1999 record of J.G., M.D..  
Dr. J.G. stated that the veteran asked him to certify that 
his phantom pain caused the accident and that this was 
therefore a service-connected injury.  Dr. J.G. told the 
veteran that he believed that it was due to technical error 
in operating the vehicle, not due to phantom pain, and that 
if phantom pain was truly the cause, he should not be 
operating any motor vehicle.  According to J.G., the veteran 
asked him to change his recommendation and was visibly upset 
when he did not.  The Board finds this to be significant 
evidence
in that it was clear that the possibility of the receipt of 
VA monetary benefits appears to have been emerging as a 
factor in the veteran's presentation.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)  
[personal interest may affect the credibility of evidence]; 
see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history later reported by a claimant]. 

The Board also finds it significant that the severity of 
phantom pain described by the veteran in connection with the 
cause of the June 1999 accident appears to be out of 
proportion with what he had reportedly experienced in the 
more than 30 years since his amputation.  There is indeed 
evidence showing that the veteran had fairly regular phantom 
pains prior to his accident.  Outpatient treatment records 
show complaints of phantom pains at various times since 
service.  A letter from P.G., an acquaintance of the veteran 
and a nurse, states that in May 2000, she had witnessed 
episodes of phantom pain prior the accident, but that they 
had always been of less severity, and had been gradual and 
predictable.  

There does not appear to be any evidence, and the veteran 
does not so contend, that he had experienced phantom pain of 
equal severity to that he contends brought about his accident 
in June 1999, or that the phantom pains had ever before 
affected his driving.  In fact, at the February 2001 hearing, 
the veteran stated that, in the years since his amputation, 
his pains typically had a gradual onset.  In her August 1999 
letter, Dr. B.O'M. stated that for over 30 years since his 
amputation, the veteran had no problems that affected his 
driving.

In short, the medical and other evidence indicates that 
although phantom pain was present for decades after the 
veteran's amputation, it had no impact on the veteran's 
ability to operate a motorcycle.  As Dr. J.G. very sensibly 
stated, if the veteran was in fact experiencing this type of 
pain, he had no business operating a motorcycle at over 60 
miles per hour on an Interstate highway. The alleged sudden 
onset of severe phantom pain after over thirty years of 
having no such problem has not been medically explained.

The Board draws the conclusion from the veteran's silence as 
to phantom pain at the time of the accident and from the lack 
of any prior episodes of phantom pain of the severity now 
contended by the veteran that his phantom pain did not in 
fact play a contributing role.  See Forshey v. Principi, 284 
F.3d 1335, 1364 (2002) [the definition of evidence 
encompasses "negative evidence," which tends to disprove 
the existence of an alleged fact].

The veteran has disagreed with the RO's favoring  the 
statement of the police investigator over that of Dr. B.O'M. 
which supported his contention as to phantom pain as the 
cause of his accident.  However, Dr. B.O'M.'s account appears 
to be merely a recitation of the veteran's statements, and as 
such the Board accords it little weight of probative value.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a medical 
opinion that is based on the veteran's recitation of medical 
history, and unsupported by clinical findings, is not 
probative].  

In her August 1999 letter, B.O'M. indicated another possible 
cause for the accident, stating that the veteran had been 
concerned that his right leg was weakening and that his right 
knee was becoming less stable when trying to support his 
motorcycle.  He had requested adaptive equipment to 
compensate for this.  [The Board observes that service 
connection is in effect for right leg and right knee 
disabilities, the latter evidently being due to 1965 injuries 
in service.]   

The Board notes that the veteran's complaints about his right 
leg becoming weaker appear to be applicable to those periods 
of time when the motorcycle was at a stop, and his right leg 
was needed to support the bike.  The accident at issue, by 
all accounts happened while the veteran was traveling at 
highway speeds of over 60 miles per hour, with his right leg 
at rest.  

In summary, the veteran's current contentions are 
contradicted by all the evidence recorded at the time of the 
accident, up until the veteran's July 1999 conversation with 
Dr. J.G. (who rejected them).  He made similar contentions to 
Dr. O'M., who appears to have accepted them.  To the extent 
that the veteran's current contentions are in conflict with 
statements to the contrary he made at the time of the 
accident, the Board finds the contemporaneous statements made 
by the veteran to law enforcement officers and health care 
providers in the context of medical treatment to be more 
probative than statements made later in the context of a 
claim for monetary benefits.  See Cartright, supra, 2 Vet. at 
25 [interest may affect the credibility of testimony]; cf. 
Pond v. West, 12 Vet. App. 341, 346 (1999).

In short, the Board believes that a preponderance of the 
evidence supports the conclusion that the June 1999 
motorcycle accident was due to inattentive driving, as was 
concluded in the official accident report, and not to any 
service-connected disability.

For the reasons and bases expressed above, the Board finds 
that a preponderance of the evidence is against a showing 
that the veteran's right leg injury resulted on a secondary 
basis from his service-connected left leg amputation or from 
his service-connected right leg disabilities.  The veteran's 
claim of entitlement to service connection for a right leg 
injury is accordingly denied.


ORDER

Service connection for a right leg disorder, including skin 
grafts, claimed as secondary to service-connected 
disabilities is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

